--------------------------------------------------------------------------------

ROYAL MINES AND MINERALS CORP.
Suite 112, 2580 Anthem Village Dr.
Henderson, NV 89052
Tel: (702) 588-5973

June 14, 2012

PHOENIX PMX LLC
c/o McGuire, Craddock & Strother, P.C.
2501 N. Harwood, Suite 1800
Dallas, Texas 75201

Dear Sirs:

Re: Loan to Fund Proof of Process and Establish Pilot Plant

This will confirm our agreement with respect to Phoenix PMX LLC (“PPMX”)
providing us with funding of up to $600,000 for the purposes of proving our
proprietary licensed Cholla Process (the “Technology”) and to establish pilot
operations utilizing the Technology at our plants in Scottsdale and Phoenix, AZ
(the “Plants”).

We have represented to you that we own and/or hold under license a proprietary
process for the recovery of gold from fly ash and other materials (the
“Technology”). We have also represented to you that we have developed and
demonstrated the Technology in Scottsdale.

PPMX has represented to us that it has possible access to investment capital
necessary to support our operations to prove the Technology and establish pilot
production at our Plants.

1.

PPMX will loan to us up to $600,000 in tranches of $100,000 per month commencing
on or before June 20, 2012. Each tranche will be secured by a promissory note
bearing interest at 8% payable 180 days from the date of advancement. At any
time during the first three (3) months of our agreement, PPMX may elect to
convert all or any portion of the funds advanced to that date into units on the
basis of $0.05 per unit, with each unit consisting of one (1) share of our
common stock and one (1) share purchase warrant exercisable to purchase another
share of our common stock at a price of $0.10 per share for a period of one year
from the date of issuance.

    2.

PPMX will have the option, ninety (90) days following the first tranche of
funding to elect not to proceed with the next three tranches of funding. If PPMX
elects not to proceed, the total advanced and any interest accrued thereon will
be converted into units on the basis set out above and PPMX will not be entitled
to receive any further interest in the proceeds of the sale of gold from the
Plants. If PPMX elects to proceed, PPMX will be obligated to complete the next
three tranches.

    3.

If PPMX elects to proceed, as set out in Paragraph 2, PPMX may, within 180 days
following the sixth tranche, elect to convert all, but not less than all, of the
principal and interest outstanding into units on the basis set out above and
PPMX will not be entitled to receive any further interest in the proceeds of the
sale of gold from the Plants.

    4.

In consideration of PPMX providing the funding, PPMX shall be entitled to
receive eighty percent (80%) of the after royalty amount received from the sale
of gold recovered from the operation of the Plants until such time as PPMX has
received 100% of the amount advanced (the “Payback Amount”) and thereafter shall
be entitled to receive 60% of the after royalty amount obtained from the sale of
gold recovered in the operation of the Plants. Upon the Payback Amount being
reached, any remaining outstanding notes will be considered paid in full.

1

--------------------------------------------------------------------------------


5.

Royal Mines shall license the Technology for use in the Plants and shall provide
such of its personnel and expertise as may be necessary to construct and operate
the Plants. The parties acknowledge that the use of the Technology is subject to
a royalty of 3.75% of the gross revenues from the sale of gold produced (as
noted above). Royal Mines shall also license the Technology to PPMX for use at
the “Pemberton” mining site (see Exhibit A). This license will be subject to a
royalty of 5% of the gross revenues from the sale of gold produced. The parties
may agree to commission Royal Mines for further services.

    6.

The $600,000 provided by PPMX will be expended in accordance with a budget to be
agreed by us which will include twenty percent (20%) to be applied to our
general overhead expenditures. All material decisions with respect to the
development of the technology, the construction or modification of the plants
and general business matters will be made by a management committee which will
include a representative from PPMX.

    7.

In the event that the Pilot Plant shall achieve commercial operation, PPMX will
have the right to provide $5,000,000 of funding on the same terms and conditions
for a full-scale plant; however, the funds advanced for the full-scale plant
will not be convertible into securities of Royal Mines. PPMX will also have the
first right of refusal to participate in any future plant developments,
requiring financing up to $10,000,000, in North America within 36 months of
signing this agreement. .

    8.

We agree that we will not effect a reverse split of our common stock or issue
more than 10% of the amount of shares of Royal Mines (other than shares issued
on conversion of the convertible notes described above and on the exercising of
already issued warrants and options) until six (6) months after the last tranche
of funding is made under this Agreement.

    9.

It shall be a condition precedent to the obligations of PPMX under this
Agreement that PPMX has obtained commitments from investors to fund PPMX’s
obligations within one week following execution of this Agreement. All investors
will be accredited investors, as defined in Rule 501 of Regulation D of the
Securities Act of 1933, as amended, and, if in Canada, as defined in National
Instrument 45-106.

This letter Agreement will be governed by the laws of the State of Nevada.

This Letter Agreement may be executed in one or more counterparts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same letter of intent.

If the foregoing is in accordance with your understanding of our agreement,
please sign where indicated below.

Yours truly,

ROYAL MINES AND MINERALS CORP.

Per:    /s/ K. Ian Matheson     K. Ian Matheson, President  

Agreed and accepted as of the 14th day of June, 2012.

PHOENIX PMX LLC

Per:    /s/ Bill Kunzweiler     Bill Kunzweiler, Managing Member  

2

--------------------------------------------------------------------------------

EXHIBIT A

Pemberton Mining Site Lease Identifiers:
228606 – 840322 - 840323 - 840324 - 840226 - 840327 - 840328 - 575814 - 837092 -
842057 - 839294 -842049 - 831522 - 831521 - 839283 - 935590

3

--------------------------------------------------------------------------------